A defendant indicted for aiding in kidnapping in Sussex county, andacquitted, because the offence was committed in Kent county, may beindicted again in the proper county.
John Whaley was indicted for aiding, c. in Sussex county, in kidnapping and taking from this state into Maryland, Robert Records, a free negro. On it appearing from the evidence, that the only aid given by Whaley was in Kent, the attorney general, in accordance with the opinion of the court, abandoned the prosecution and moved for an order on Whaley to enter into recognizance to appear at the next Court of General Sessions in Kent; which order, after argument and hearing witnesses, was made and recognizance given, the court holding, that the acquittal of Whaley, under this indictment, did not prevent his being indicted for aiding, c., in the county of Kent. Sussex, October Term, 1836.